Exhibit 10.4

DISTRIBUTION AGREEMENT

THIS DISTRIBUTION AGREEMENT (this “Agreement”), is dated as of June 1, 2018 (the
“Effective Date”), by and between Covia Holdings Corporation, a Delaware
corporation (“Distributor”) and SCR-Sibelco NV, a Belgian public company
(“Producer”).

WHEREAS, Producer seeks to have Distributor serve as a distributor of certain of
its Products as hereinafter defined under the terms and conditions set forth
herein; and

WHEREAS, Distributor seeks to distribute the Products in accordance with the
terms set forth herein and further seeks a license to use certain trademarks
owned by Producer in conjunction with its sale of Producer’s Products;

NOW, THEREFORE, the parties, intending to be bound, agree as follows:

1. Appointment of Distributor.

(a) Subject to the provisions of this Agreement, Producer hereby appoints
Distributor as an authorized distributor for the Producer materials listed on
the attached Exhibit A (“Products”) on an exclusive basis for the Industries
listed on attached Exhibit B (each, an “Industry”) within the geographical area
listed on attached Exhibit C (the “Trading Area”), and Distributor hereby
accepts such appointment. The provisions of this Agreement constitute the entire
agreement and understanding between the parties on the subject matter of this
Agreement, and except as specifically set forth herein, there are no additional
agreements, understandings, representations, covenants, warranties or
guaranties, written or oral, between the parties, relating to the subject matter
of the Agreement. Prior arrangements, agreements and understandings, if any, are
superseded by this Agreement. Distributor may perform its responsibilities under
this Agreement through its subsidiaries. Further, Distributor may appoint any
third party to act as a sub-distributor, upon obtaining Producer’s prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.

(b) The relationship of the parties created pursuant to this Agreement is, and
is intended to be, that of independent contractors. Distributor will not by any
action represent itself as having the authority to assume or create any
obligation or liability on behalf of Producer. Distributor understands and
acknowledges that its relationship with Producer is that of a buyer to a seller
and that Distributor is not an agent, partner or franchisee of Producer.
Distributor will purchase Products and resell them in Distributor’s own name,
for Distributor’s own account, and at Distributor’s own risk. Under no
circumstances will this Agreement be construed as appointing Distributor as a
commercial or other agent of Producer pursuant to the laws of any country.

2. Distributor Responsibilities. The Distributor shall:

(a) Diligently sample (by passing to Producer sample requests of existing and
potential customers in the Trading Area), sell, advertise and promote the sale
of the Products to the Industry in the Trading Area to fulfill the Products
sales objectives mutually established by the parties from time to time;



--------------------------------------------------------------------------------

(b) Maintain a bona fide sales department adequately staffed, trained and
equipped to enable Distributor to serve the Industry in the Trading Area
adequately and properly, to give customers technical sales assistance, address
and resolve customer complaints and to fulfill its other obligations under this
Agreement;

(c) Maintain adequate sales and warehouse facilities as well as a representative
and adequate stock of the Products to meet the demands of the Industry in the
Trading Area;

(d) Prepare and maintain, and submit to the Producer on a monthly basis, all
documentation and reports reasonably required from time to time to be prepared,
maintained or submitted, including but not limited to, the following: customer,
sales, freight and inventory data regarding the Products, pricing and volume
data, and call reports regarding visits to existing and potential customers in
the Trading Area, all in such form and at such times as Producer may from time
to time reasonably request;

(e) Maintain adequate supply of all current literature (including product data
sheets, safety data sheets (“SDS”), brochures, etc.) relating to the Products
and to provide customers and prospective customers with copies of the same at
the time of Product inquiry or sale and, in particular, maintain and provide all
customers of Products with appropriate safety related literature and SDS in full
compliance with all applicable regulatory requirements including, as applicable,
the OSHA Hazard Communication Standard;

(f) Participate in trade shows and exhibitions in the Trading Area where, in
Distributor’s reasonable business judgment, such participation will promote the
Products;

(g) Not make any representation or warranty with respect to any Products, other
than as expressly provided by Producer;

(h) Conduct its business in a professional and ethical manner, and in compliance
with all applicable laws including, without limitation, those pertaining to
taxes and the prohibition of corruption, bribery and the offering of inducements
to public or semi-public officials, including the United States Foreign Corrupt
Practices Act;

(i) In the event Distributor purchases any Products in bulk and then bags such
material prior to sale to customers, Distributor shall (i) use bagging and
packaging materials which will fully comply with any and all applicable laws and
regulations including, as applicable, the OSHA Hazard Communication Standard;
and (ii) only sell and distribute Products in bags or containers bearing a
health warning which has either been: (A) approved in writing by Producer or
(B) provided by Producer;

(j) Sell, advertise and promote the Products only to customers in the Industry
within the Trading Area and promptly refer all orders for Products from outside
the Trading Area, and any orders for Products from inside the Trading Area for
use outside the Industry, in each case where Distributor is not authorized to
sell such Products, to Producer or its nominee.

 

2



--------------------------------------------------------------------------------

3. Producer’s Responsibilities.

(a) Provided Distributor is not in breach of any of its obligations under this
Agreement, Producer shall (i) sell the Products to the Distributor as provided
in this Agreement; (ii) supply Distributor without charge with reasonable
quantities of its regular promotional materials relating to the Products,
including safety and technical data sheets, bulletins and such other data as
Producer may from time to time have for promotional purposes; (iii) provide
Distributor with reasonable technical assistance; (iv) provide Distributor with
reasonable assistance to address and resolve customer complaints; and,
(v) fulfill sample requests of existing and potential customers in the Trading
Area.

(b) Producer shall conduct its business in a professional and ethical manner,
and in compliance with all applicable laws including, without limitation, those
pertaining to taxes and the prohibition of corruption, bribery and the offering
of inducements to public or semi-public officials, including the United States
Foreign Corrupt Practices Act.

4. Pricing.

(a) Commencing on the Effective Date and continuing in effect through and
including December 31, 2018, except as otherwise agreed in writing between the
parties, the initial price of each Product to be sold to Distributor under this
Agreement for re-sale by Distributor in a Trading Area shall be set at a price
equal to 90% of the average net re-sale price of such Product charged by
Distributor to customers in such Trading Area (exclusive of any sales, use,
property, excise, occupation, import or export tax or other similar tax levied
or that may be levied by any federal, state, governmental or other taxing
authorities in connection with the sales of the Products, and any applicable
transportation and logistics related costs, duties, fees or surcharges) over the
immediately preceding calendar year, January 1, 2017 through and including
December 31, 2017.

(b) Subject to Section 4(c) below, commencing on February 1, 2019, effective as
of February 1 of each calendar year occurring during the Term and continuing in
effect for the remainder of the subject calendar year, except as otherwise
agreed in writing between the parties, the price of each Product to be sold to
Distributor under this Agreement for re-sale by Distributor in a Trading Area
shall be set at a price equal to 90% of the average net re-sale price of such
Product charged by Distributor to customers in such Trading Area (exclusive of
any sales, use, property, excise, occupation, import or export tax or other
similar tax levied or that may be levied by any federal, state, governmental or
other taxing authorities in connection with the sales of the Products, and any
applicable transportation and logistics related costs, duties, fees or
surcharges) over the immediately preceding calendar year; provided that, if the
foregoing adjustment would result in a price increase or decrease of greater
than 10% as a result of extraordinary market circumstances (for example, a
temporary shortage of supply due to unforeseen circumstances), or if Producer’s
documented production costs have increased by greater than 10% over the
immediately preceding calendar year, the parties shall negotiate in good faith
an appropriate price adjustment that excludes, to the extent possible, the
impact of such extraordinary market circumstance.

 

3



--------------------------------------------------------------------------------

(c) The price at which a Product shall be sold by Producer to Distributor during
a calendar year, as determined pursuant to Section 4(b) above, shall be subject
to adjustment, as described below in this Section 4(c), from time to time during
such calendar year in the event that the currency exchange rate between the
currency of the country where the Producer’s producing plant is located and the
currency of the country where the Distributor’s customer who is purchasing such
Product is located is increased or decreased by greater than 10% above or below
the amount of such currency exchange rate at the later to occur of (i) January 1
of the then current calendar year, or (ii) the last date, if any, on which the
price of such Product was previously adjusted by the parties under this
Section 4(c) during the then calendar year. The parties shall negotiate in good
faith an appropriate price adjustment that excludes, to the extent possible, the
impact of any such fluctuation in the currency exchange rate. For purposes of
this Section 4(c), currency exchange rate shall mean the applicable currency
exchange rate reported by the Wall Street Journal or, if the Wall Street Journal
shall cease to report such information, as reported by such other
internationally recognized reporting service as agreed between the parties.

(d) With respect to any Product shipped directly from the Producer’s plant or
warehouse (each, the “Producer Location”) to the Distributor’s customer, the
manner of shipment shall be the incoterm (ICC Incoterms 2010) requested by such
customer. With respect to any Product shipped directly from the Producer
Location to Distributor’s warehouse, the manner of shipment shall be the
incoterm (ICC Incoterms 2010) as agreed between the parties. In all instances,
the allocation of risk and transportation and logistics related costs, duties,
fees and surcharges shall be as provided in the subject incoterm. Delivery dates
and shipment dates are estimates only and are not guaranteed.

(e) Distributor shall pay Producer for Products in US dollars in the full amount
invoiced by Producer, without deduction or set-off of any kind. Payment shall be
made net sixty (60) days after the date of shipment.

5. Warranty.

(a) Producer warrants solely to Distributor only that (i) Products furnished
hereunder shall conform to applicable specifications and (ii) Distributor shall
acquire good and marketable title to the Products, and no other warranty shall
be implied. Provided that Distributor gives notice in accordance with
Section 5(b) below, if Products sold hereunder fail to conform to applicable
specifications, demonstrated to Producer’s reasonable satisfaction to have
existed at the time of departure from Producer’s plant, Producer, reserving the
right to inspect Products, shall, at Producer’s option, replace at Producer’s
expense F.O.B. Distributor’s plant or give Distributor credit for Products
determined to be non- conforming. Producer shall not be obligated to replace or
provide credit for Products that shall have been subjected to alteration,
contamination, improper maintenance or storage, misapplication, misuse,
negligence or accident during or after shipment from Producer’s plant. The
remedy set forth in this Section 5(a) shall be the sole and exclusive remedy
available to Distributor for breach of warranty. In no event shall Distributor’s
remedy exceed the purchase price of the non- conforming Products, plus any
transportation and logistics costs paid by Producer to supply replacement
materials to Distributor as described above in this Section 5(a) and Producer
shall not be liable for any other loss or damage, whether direct or indirect.
THE WARRANTIES SET FORTH IN THIS SECTION 5 ARE THE ONLY WARRANTIES APPLICABLE TO
THE PRODUCTS SOLD HEREUNDER.

 

4



--------------------------------------------------------------------------------

ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE
SPECIFICALLY DISCLAIMED AND SHALL NOT APPLY. Distributor is solely responsible
for determining suitability for use and Producer shall in no event be liable in
this respect. The giving or failure to give advice, recommendation or safety
warnings of any character by Producer shall not impose any liability upon
Producer.

(b) It shall be the duty of Distributor to thoroughly inspect the Products
purchased from Producer. Except for claims based on latent defects (which the
parties recognize may not be discoverable through an inspection), all claims of
any nature relating to the Products for any defect, non-conformity or
discrepancy in quantity or delivery date, shall be made in writing to Producer’s
customer service department within 30 days of receipt of such Products by
Distributor. Failure to make any such written claim within the above-prescribed
period shall constitute waiver of any such claims and shall be deemed acceptance
of such materials, quantities or delivery dates.

(c) Neither party shall be liable to the other party for any special,
incidental, consequential, indirect or punitive damages (including loss of
(anticipated) profits) arising in any way out of this Agreement, however caused
and on any theory of liability, except with respect to claims based on
intentional fraud or intentional misconduct. For the avoidance of doubt, if any
of the foregoing damages are awarded to a third party and a party has a right to
bring a claim against the other party under this Agreement in respect of such
third party claim, such damages will be considered direct damages.

6. Safety Warning and Handling.

(a) WARNING: RESIN COATED PROPPANTS—POSSIBLE DUST EXPLOSION HAZARD AND MAY CAUSE
ALLERGIC SKIN REACTION. WARNING: FRACTURING SAND AND RESIN COATED PROPPANTS—MAY
CAUSE DELAYED LUNG INJURY AND CANCER HAZARD. BOTH MATERIALS CONTAIN FREE
CRYSTALLINE SILICA. DO NOT BREATHE DUST. PROLONGED INHALATION OF THE ABOVE AND
OF AIRBORNE SILICA CONTAINED IN SILICA SAND, CRISTOBALITE AND MATERIALS
CONTAINING SILICA CAN CAUSE DELAYED LUNG INJURY AND/OR RESPIRATORY DISEASE,
INCLUDING SILICOSIS, A PROGRESSIVE DISABLING AND SOMETIMES FATAL LUNG DISEASE.
THE INTERNATIONAL AGENCY FOR RESEARCH ON CANCER HAS DETERMINED THAT SILICA DUST
(WHICH INCLUDES CRYSTALLINE AND MICROCRYSTALLINE SILICA), CRISTOBALITE DUST AND
CRYSTALLINE SILICA INHALED FROM OCCUPATIONAL SOURCES CAN CAUSE CANCER IN HUMANS.
AVOID CREATING DUST WHEN HANDLING, USING OR STORING. FOLLOW OSHA OR OTHER
RELEVANT SAFETY AND HEALTH STANDARDS AND USE GOOD HOUSEKEEPING AND ADEQUATE
VENTILATION TO KEEP EXPOSURE BELOW RECOMMENDED EXPOSURE LIMITS. AVOID PROLONGED
OR REPEATED SKIN CONTACT. THE RISK OF LUNG DISEASE IS INCREASED IF SMOKING IS
COMBINED WITH SILICA RESPIRATION. CURRENT SAFETY DATA SHEET IS AVAILABLE AND
SHOULD BE CONSULTED BEFORE HANDLING THIS MATERIAL. PROPER RESPIRATORY
PROTECTION, SILICA DUST PREVENTION AND APPLICABLE HEALTH AND SAFETY REGULATORY
PROTOCOLS MUST BE STRICTLY OBSERVED AT ALL TIMES WHEN HANDLING MATERIALS

 

5



--------------------------------------------------------------------------------

SUPPLIED BY PRODUCER TO MINIMIZE RISK OF INJURY DUE TO INHALATION OF AIRBORNE
SILICA. RESIN COATED PROPPANTS: UNLOADING OPERATIONS—DO NOT EXCEED 5 PSI WHEN
UNLOADING THIS MATERIAL TO MINIMIZE THE CREATION OF AIRBORNE DUST AND POSSIBLE
DUST EXPLOSION HAZARD.

(b) PRODUCER WILL NOT BE LIABLE TO DISTRIBUTOR FOR ANY HARMFUL HEALTH EFFECTS
WHICH MAY BE CAUSED BY EXPOSURE TO MATERIALS SUPPLIED BY PRODUCER HEREUNDER.
Distributor warrants that it will adequately warn all of its employees and
customers who may come in contact with materials supplied by Producer of the
above described health hazards. Further, Distributor warrants it will fully
comply with all applicable health and safety regulations and orders relating to
the workplace handling of Products supplied by Producer. Distributor agrees that
if the Products supplied hereunder are resold by Distributor, Distributor will
include in its contract for resale provisions which include the full substance
of those contained in this Section 6, including the foregoing safety warning.

7. Producer Label, Products and Information. Distributor agrees that it will not
remove from any Product purchased hereunder, or obliterate, any label, decal,
trademark, product warning or instruction, patent or manufacturer’s lot numbers
placed thereon by Producer.

8. Trademarks.

(a) The Distributor shall not use or register any trademark used by or
registered in the name of Producer, or any affiliate of Producer (“Producer
Trademarks”), or any word or trademark that is similar in sight, sound or
meaning, or otherwise likely to be confused therewith, in any manner except as
permitted by Producer in connection with the promotion, advertising, and sale of
each of the Products. Distributor shall observe all applicable quality standards
specified by Producer as to the manner of use of the Producer Trademarks
applicable to each of the Products being distributed by Distributor in the
packaging, labeling, promoting, advertising and/or selling of such Products by
Distributor. On Producer’s request, all packaging, labels, promotional and
advertising materials created by Distributor and containing any Producer
Trademark, as well as the promotion of any of the Products with the applicable
Producer Trademark by Distributor at any trade show, shall be subject to review
and approval by Producer. Upon termination of this Agreement, Distributor shall
cease immediately all use of the Producer Trademarks, and shall remove them or
cause them to be removed from all signs, advertisements, letterheads, bill
heads, forms, listings and any other things on which they may be used by the
Distributor, and shall discontinue all representations from which it might be
inferred that Distributor is an authorized distributor of any of the Products of
Producer. The Distributor acknowledges Producer’s exclusive ownership of
Producer Trademarks and acquires no right, title or interest in or to the
Producer Trademarks hereunder.

(b) Producer hereby grants to the Distributor for the Term, and subject to the
terms and conditions herein, a non-exclusive, non-transferable, revocable right
to use the Producer Trademarks in connection with the marketing and promotion of
the Products in the Trading Area in accordance with the terms and conditions of
this Agreement and any guidelines issued by Producer from time to time. During
the Term, Distributor shall have the right to indicate to the public that it is
an authorized Distributor of the Products.

 

6



--------------------------------------------------------------------------------

9. Product Changes. Producer reserves the right from time to time, in its
absolute discretion, without incurring any liability to the Distributor with
respect to any purchase order previously placed or inventory held by
Distributor, or otherwise, to discontinue or to limit its production or alter
the specifications of any Product or Product line, to terminate or limit
deliveries of any Product or Product line, the production of which is so
discontinued, limited or altered, and to add new and additional products or
product lines; provided, that, any new products or product lines shall first be
offered to Distributor for exclusive resale in the Industry in the Trading Area
pursuant to the terms and conditions set forth herein.

10. Term; Termination.

(a) This Agreement shall commence on the Effective Date and shall, unless
earlier terminated pursuant to subsections (b) through (f) hereof, continue for
a term of twenty (20) years following the Effective Date (“Term”).

(b) Producer may terminate this Agreement, effective upon written notice to
Distributor, if Distributor’s annual sales volumes of Products by Industry or
Trading Area fall below the Applicable Minimum for two consecutive calendar
years during the Term; provided however that if Producer has supplied Product
volumes less than 2016 levels in such year(s), Producer may only terminate if
Distributor failed to sell at least 80% of the Product supply made available by
Producer to Distributor in such year(s). For purposes of this Agreement,
“Applicable Minimum” means the amount set forth on Exhibit B with respect to
each Industry or on Exhibit C with respect to each Trading Area, as the context
requires.

(c) Producer may terminate this Agreement, effective upon written notice to
Distributor, if Distributor: (i) fails to make any payment called for under this
Agreement by the date falling ten (10) days after the due date, and such failure
has continued for twenty (20) or more days after Distributor receives written
notice from Producer specifying the failure to pay by such date; (ii) breaches
any of its obligations or restrictions in Section 2(h), 2(j), 7 or 8; or
(iii) for any reason, suffers the loss of any license or permit required by law
that is necessary for Distributor to carry out any of its obligations under this
Agreement, and such loss has continued for thirty (30) or more days.

(d) Either party may terminate this Agreement, effective upon written notice to
the other party (i) if such other party fails to observe or perform any of its
obligations in this Agreement (other than those obligations addressed in
Section 10(b) or 10(c)), and such failure has continued for thirty (30) or more
days after such party receives written notice from the other party specifying
the nature of the alleged breach; (ii) if such other party voluntarily commences
any proceeding or files a petition seeking liquidation, reorganization or other
relief under any bankruptcy, receivership or similar law; or (iii) if an
involuntary proceeding is commenced or petition is filed against such other
party seeking liquidation, reorganization or other relief in respect of such
party under any bankruptcy, receivership or similar law, and such proceeding or
petition is not dismissed within sixty (60) days after first initiated.

(e) This Agreement, and all obligations, terms and conditions contained herein,
shall automatically terminate without any further action required by any party
upon Distributor, directly or indirectly, ceasing to own more than 50% of the
issued and outstanding shares of common stock of Producer.

 

7



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Agreement, if a termination
is based on Section 10(b), 10(c) or 10(d) and the circumstance giving rise to
such termination is attributable to only a particular Industry or jurisdiction
of the Trading Area, then the termination may only apply to such particular
Industry or jurisdiction. If this Agreement is only terminated in part, it will
continue in full force and effect with respect to the remaining Industry(ies)
and jurisdictions of the Trading Area.

11. Rights on Termination. Termination of this Agreement shall not affect any
right of Producer or Distributor that shall have arisen prior to such
termination, except that:

(a) Producer thereafter has the right, but shall be under no obligation, to
deliver to Distributor any Product for which it may have accepted an order from
Distributor, whether such order was scheduled for delivery prior to the date of
such termination or subsequent thereto, but Distributor agrees to immediately
pay the agreed price for said Products if delivered.

(b) In the event that Producer shall determine not to deliver to Distributor,
Distributor may, or at Producer’s option shall, assign any unfilled customers’
orders on hand at time of termination for the Products to Producer and Producer
will ship and bill the customer directly, provided that customer’s credit is
satisfactory to Producer. On such orders Producer will pay Distributor a selling
commission of 5% of Distributor’s quoted price to the customer for such
Products. No further orders beyond those on hand at termination would be handled
in this manner.

(c) Producer has the right, but shall be under no obligation, to take back or
transfer to another distributor any of the Products which Distributor has not
sold within one hundred twenty (120) days from the date of termination and
wishes to return to Producer. If such returned Products are unused, undamaged
and in a salable condition, as reasonably determined by Producer, Producer will
repay to Distributor an amount equal to Distributor’s reasonably substantiated
Laid In Cost therefore. Appropriate adjustments will be made in the case of used
or damaged goods. For purposes of this Agreement, “Laid-In Cost” means the sum
of (i) the price paid by Distributor to Producer for such inventory, plus
(ii) any sales, use, property, excise, occupation, import or export tax or other
non-refundable or non-creditable taxes paid by Distributor (excluding income
tax) for such inventory, plus (iii) the cost of freight, insurance, warehouse
handling, and any other direct expenses paid by Distributor related to the
movement of such inventory from the Producer Location to Distributor’s warehouse
or distribution center.

(d) All promotional literature, data sheets, sales aids, and other similar
materials or effects which the Producer may have furnished to the Distributor in
connection with its activities hereunder, will be returned immediately upon
notice of termination. Such material will be shipped to Producer to any location
selected by Producer within the Trading Area. Distributor shall cease
immediately upon termination of this Agreement any activity which could
reasonably be understood as Distributor representing that it is a Producer
distributor.

 

8



--------------------------------------------------------------------------------

12. Indemnification.

(a) Subject to Sections 5 and 13, Distributor will indemnify, defend and hold
Producer harmless from and against any and all claims and demands in each case
made by third parties and all resulting liabilities, obligations, costs, losses
and expenses, including court or arbitration costs and reasonable attorneys’ and
experts’ fees, that Producer may suffer to the extent resulting from or arising
out of: (i) any breach by Distributor (or any sub-distributor) of any of its
obligations or any of its representations or warranties contained in this
Agreement; (ii) any unauthorized act of Distributor, its sub-distributors, or
any of their agents or employees; (iii) the negligent acts or omissions or
willful misconduct of Distributor or its sub-distributors; or (iv) the
relationship between Distributor and any of its sub-distributors (even if
approved in accordance with Section 1(a)), or the termination thereof. At
Producer’s election, in its sole discretion, Distributor will take reasonable
steps to defend Producer with respect to any claim by a third party that is
subject to the foregoing indemnity obligation in any action, suit or other
proceeding and select counsel that is reasonably satisfactory to Producer, and
Producer may participate in (at Producer’s expense) all aspects of, any such
proceeding, including any settlement thereof (subject to Section 12(b)). Where
Producer elects to defend the claim, Distributor may participate (at its
expense) in all aspects of any proceeding, including any settlement of the claim
(subject to Section 12(b)).

(b) The indemnified party will provide prompt written notice of a claim to the
indemnifying party; provided that the failure of any indemnified party to give
notice will not relieve the indemnifying party of its obligations under this
Section 12, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. The indemnifying party agrees to
timely reimburse the indemnified party for expenses incurred in connection with
a claim for which the indemnified party is entitled to indemnification under
this Section 12. The party that has assumed the defense of any claim pursuant to
Section 12(a) may not settle the claim without the written consent of the other
party unless (i) the terms of such settlement do not impose any obligations or
restrictions on the indemnified party, (ii) the full amount of any monetary
settlement is paid by the indemnifying party, and (iii) the indemnified party
receives as part of such settlement a legal, binding and enforceable
unconditional release providing that such third party claim and any claimed
liability of the indemnified party with respect to the third party claim is
fully satisfied by reason of such settlement and that the indemnified party is
being released from any and all obligations and liabilities it may have with
respect to the third party claim.

13. Limitations on Liability. Neither Producer nor the Distributor shall, by
reason of the termination or non-renewal of the Distributor’s distributorship of
the Products, be liable to the other for any indemnification, compensation,
reimbursement or damages on account of the loss of prospective profits on
anticipated sales, or on account of expenditures, investments, leases or
commitments in connection with the business or goodwill of Producer or the
Distributor, or otherwise. Irrespective of

whether such obligations or liabilities may be contemplated in the laws of the
Trading Area or elsewhere, both parties hereby waive any rights (if any) each
may have to such indemnification, compensation, reimbursement and damages in the
event of the termination or non-renewal of the Distributor’s distributorship of
the Products.

14. Notice. Except for purchase orders and invoices, which may be sent by e-mail
or such other written means as the parties may agree from time to time, all
notices to be given hereunder shall be deemed sufficient if in writing and sent
to the addresses set forth below, or to such other addresses as may be
subsequently designated by the parties in the manner provided herein, by
registered or certified mail, return receipt requested, postage prepaid, or by
nationally recognized overnight courier service:

 

9



--------------------------------------------------------------------------------

To Producer:                                        

  

To Distributor:

SCR- Sibelco NV

Plantin en Moretuslei 1a, 2018 Antwerp Belgium

Attention: Laurence Boens, Group Legal Counsel

  

Covia Holdings Corporation

258 Elm Street,

New Canaan, CT 06840

United States of America

Attention: General Counsel

15. Excusable Non-Performance. A party shall not be liable for failure to
perform any part of this Agreement, except for the payment of money (which
obligation is not affected by this Section 15), to the extent and duration that
such failure to perform is on account of Acts of God or any government, fire,
strike, labor dispute, accident, war, insurrection, embargoes, delays of
carriers or suppliers, or for any other causes beyond such party’s reasonable
control or without its fault (“Force Majeure”). In the case of any delay or
failure that either party anticipates will cause an excusable delay hereunder,
such party will, within ten (10) days of becoming aware of such delay or
failure, give the other party written notice thereof, including a description of
the steps (if any) such party is taking to alleviate the underlying issue.

16. General.

(a) This Agreement, including the attached Exhibits, which are incorporated
herein, contains the entire agreement and understanding between Producer and
Distributor with respect to the distribution of the Products and supersedes and
replaces all prior agreements and understandings, oral or written, with respect
to the same. Except as otherwise expressly provided in this Agreement, this
Agreement shall not be amended or modified except by a written instrument signed
by both Producer and Distributor. It is recognized that Distributor may from
time to time issue a purchase order or other similar transactional form or
document, and that, other than with respect to the identification of specific
quantities of Product being ordered from Producer, any terms and conditions
contained on such forms and documents shall be of no force and effect, and shall
not constitute a modification or amendment of this Agreement absent Producer’s
specific, written agreement.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
and their respective legal representatives and permitted successors and assigns.
Neither party may assign this Agreement without the other party’s prior written
consent, such consent not to be unreasonably withheld, conditioned or delayed.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, not including the 1980 United Nations Convention
for the International Sale of Goods and notwithstanding the principles, if any,
that would otherwise govern the choice of applicable law. Each party agrees that
any and all litigation it may initiate arising out of the interpretation,
enforcement or breach of any provision of this Agreement shall be brought in the
State of New York in any court having competent subject matter jurisdiction over
such dispute. Additionally, each party hereby submits itself to the jurisdiction
of any court in the State of New York having competent subject matter
jurisdiction.

 

10



--------------------------------------------------------------------------------

(d) The failure of either party to require the performance of any term or
obligation of this Agreement, or the waiver of either party of any breach of
this Agreement, shall not prevent a subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

(e) The section headings used in this Agreement are for reference purposes only,
and shall not affect the interpretation of this Agreement.

(d) The terms of Sections 4(b), 5, 7, 8, 11, 12, 13, 15, 17 and this Section 16
(each to the extent applicable after the Term) will survive the expiration or
termination of this Agreement for any reason.

17. Interpretation. When a reference is made in this Agreement to an Article,
Section or Exhibit, such reference shall be to an Article or Section of, or an
Exhibit to, this Agreement, unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“hereto,” “hereby,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “or” is not exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if.” All terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, unless otherwise
specifically indicated. References to a person are also to its permitted
successors and assigns. Unless otherwise specifically indicated, all references
to “dollars” and “$” will be deemed references to the lawful money of the United
States of America.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

DISTRIBUTOR     PRODUCER Covia Holdings Corporation     SCR-Sibelco NV By:  

/s/ Campbell Jones

    By:  

/s/ Kurt Decat

Name: Campbell Jones     Name: Kurt Decat

Its:       Executive Vice President and

            Chief Operating Officer

    Its:      Member of Executive Committee     SCR-Sibelco NV       By:  

/s/ Laurence Boens

      Name: Laurence Boens       Its:      Member of Executive Committee

Signature Page to Distribution Agreement (Sibelco as Producer)



--------------------------------------------------------------------------------

EXHIBIT A

Products

 

Product Name                        

  

Industry

  

Producer Location

Sodium Feldspar Chips    Tiles and Engobes    Turkey Ball Clay Shredded/Blended
   Tiles and Engobes   

Kingsteignton,

Mertsalovo

 

13



--------------------------------------------------------------------------------

EXHIBIT B

Industries

 

Industry                                         

  

Applicable Minimum

Tiles and Engobes    80,000 metric tons

 

14



--------------------------------------------------------------------------------

EXHIBIT C

Trading Area

 

Jurisdiction                                         

  

Applicable Minimum

North America and Mexico    80,000 metric tons

.

 

15